Name: Commission Regulation (EC) No 123/94 of 25 January 1994 opening a standing invitation to tender for the export of 600 000 tonnes of common wheat of bread-making quality held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 94 Official Journal of the European Communities No L 21 /9 COMMISSION REGULATION (EC) No 123/94 of 25 January 1994 opening a standing invitation to tender for the export of 600 000 tonnes of common wheat of bread-making quality held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 13 January 1994 France notified the Commission that it wished to put up for sale for export 600 000 tonnes of common wheat of bread-making quality held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. The regions in which the 600 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (4). Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 3 February 1994 at 9 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Thursday at 9 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 24 March 1994. 4. The tenders shall be lodged with the French intervention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 600 000 tonnes of common wheat of bread-making quality held by it. Article 2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of common wheat of bread-making quality to be exported to Morocco, Algeria and Egypt. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 191 , 31 . 7. 1993, p . 76. (4) OJ No L 331 , 2. 12. 1988, p. 1 . No L 21 /10 Official Journal of the European Communities 26. 1 . 94 ANNEX I (tonnes) Place of storage Quantity Amiens 140 000 Orleans 380 000 Paris 23 000 Poitiers 57 000 ANNEX II Standing invitation to tender for the export of 600 000 tonnes of common wheat of bread ­ making quality held by the French intervention agency (Morocco, Algeria and Egypt) (Regulation (EC) No 123/94) 1 2 3 4 5 6 7 Price increases Tender Consignment Quantity Offer/^Ce\ reductions CommercialNo No (tonnes) (BCU/tonne) ( _ } costs Destination0 (ECU/tonne) (ECU/tonne) p.m. 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 (Attention : Messrs Thibault and Brus)) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15.